DETAILED ACTION
This office action is in response to the initial filing dated January 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (Song; US PG Pub #2018/0154903).
	As to claim 1, Song teaches a system (Paragraph [0002]), comprising: 
	a controller circuit (Paragraph [0033]) configured to: 

		determine a score of one or more driver-supervisory metrics based on the monitoring data, each of the driver-supervisory metrics being at least partially indicative of whether the driver is supervising the operation of the vehicle (Paragraphs [0047] and [0058] teach two counters); 
		determine a supervision score based on the score of the one or more driver- supervisory metrics, the supervision score being indicative of whether the driver is ready to resume control of the vehicle (Paragraphs [0048] and [0059]; Paragraphs [0072]-[0075] teaches an index based on the individual counters); and 
		indicate a driver-awareness status on a display in a field of view of the driver based on the supervision score (Paragraphs [0049] and [0060]).
	As to claim 2, depending from the system of claim 1, Song teaches wherein the driver-monitor sensor includes one or more of a two-dimensional camera, a three-dimensional camera (Paragraph [0046] teaches a camera), a steering torque sensor, and a capacitive steering-wheel sensor (Paragraphs [0025] and [0028] teach a touch sensor and detecting a change in capacitance).
	As to claim 3, depending from the system of claim 1, Song teaches wherein the driver-supervisory metrics include one or more of a situational awareness, a distraction level (Paragraph [0070]), an object-in-hand detection, a hands-off- steering-wheel time (Paragraph [0047]), a driver presence, a driver-body position, a driver sleep-state, and a driver-drowsiness level.

	As to claim 6, depending from the system of claim 3, Song teaches wherein the controller circuit is further configured to determine a first supervision score that is indicative of the driver having one or more of a high situational awareness, the hands-off-steering-wheel time less than a first threshold, the driver present and in a correct position in a driver's seat, and a high alertness level (Paragraphs [0047] and [0073]).
	As to claim 7, depending from the system of claim 3, Song teaches wherein the controller circuit is further configured to determine a second supervision score that is indicative of the driver having one or more of a cognitive overload and the hands-off-steering-wheel time greater than a second threshold (Paragraphs [0047]-[0052] and [0073]).
	As to claim 8, depending from the system of claim 3, Song teaches wherein the controller circuit is further configured to determine a third supervision score that is indicative of the driver having one or more of a low situational awareness, the hands-off-steering-wheel time greater than a third threshold, the driver not present or not in a correct position in a driver's seat, and a low alertness level (Paragraphs [0047]-[0052] and [0073]).
	As to claim 15, Song teaches a method (Paragraph [0002]), comprising: 
	receiving, with a controller circuit, monitoring data from a driver-monitor sensor configured to monitor a driver of a vehicle while the vehicle operates in an autonomous- driving mode (Paragraphs [0025], [0033], [0045], and [0057]); 

	determining, with the controller circuit, a supervision score based on the score of the one or more driver-supervisory metrics (Paragraphs [0048] and [0059]; Paragraphs [0072]-[0075] teaches an index based on the individual counters); and 
	indicating, with the controller circuit, a driver-awareness status on a display in a field of view of the driver based on the supervision score (Paragraphs [0049] and [0060]).
	As to claim 17, depending from the method of claim 15, Song teaches wherein the driver-supervisory metrics include one or more of a situational awareness, a distraction level (Paragraph [0070]), an object-in-hand detection, a hands-off- steering-wheel time (Paragraph [0047]), a driver presence, a driver-body position, a driver sleep-state, and a driver-drowsiness level.
	As to claim 18, depending from the method of claim 17, Song teaches the method further including determining the supervision score by determining a first supervision score that is indicative of the driver having one or more of a high situational awareness, the hands-off-steering-wheel time less than a first threshold, the driver present and in a correct position in a driver's seat, and a high alertness level (Paragraphs [0047] and [0073]).
	As to claim 19, depending from the method of claim 17, Song teaches the method further including determining the supervision score by determining a second supervision score that is indicative of the driver having one or more of a cognitive overload and the hands-off-steering-wheel time greater than a second threshold (Paragraphs [0047]-[0052] and [0073]).
	As to claim 20, depending from the method of claim 17, Song teaches the method further including determining the supervision score by determining a third supervision score that is indicative of the driver having one or more of a low situational awareness, the hands-off-.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song; US PG Pub #2018/0154903) as applied to claims 3 and 15 above, and further in view of Singh (US PG Pub #2018/0231976).
	As to claim 4, depending from the system of claim 3, Song does not teach wherein the controller circuit determines the supervision score by determining a maximum value of any one of the driver-supervisory metrics.
	In the field of vehicle driver attentiveness assessments, Singh teaches wherein the controller circuit determines the supervision score by determining a maximum value of any one of the driver-supervisory metrics (Paragraph [0103] teaches different levels of attentive scores and recognizes the hand position that leads to the highest score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the teaching of Singh because using a maximum value yields the predictable result of resulting in a score that represents a user’s abilities for safe vehicle operation.
	As to claim 16, depending from the method of claim 15, Song does not explicitly teach further including determining the supervision score by determining a maximum value of any one of the driver-supervisory metrics.
	In the field of vehicle driver attentiveness assessments, Singh teaches wherein the controller circuit determines the supervision score by determining a maximum value of any one of the driver-supervisory metrics (Paragraph [0103] teaches different levels of attentive scores and recognizes the hand position that leads to the highest score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the teaching of Singh because using a maximum value yields the .

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song; US PG Pub #2018/0154903 as applied to claim 1 above, and further in view of Nespolo et al. (Nespolo; US PG Pub #2016/0288709).
	As to claim 9, depending from the system of claim 1, Song does not explicitly teach wherein the display comprises a light bar and the controller circuit is further configured to change a color of light displayed based on the supervision score.
	In the field of visual alerts for vehicles, Nespolo teaches wherein the display comprises a light bar and the controller circuit is further configured to change a color of light displayed (Paragraphs [0026] and [0027]) based on the supervision score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the lights of Nespolo to change color based on the supervision score because this yields the predictable result of conveying information to the driver without the driver needing to refocus a gaze for increased safety.
	As to claim 10, depending from the system of claim 9, Song does not explicitly teach wherein the controller circuit is further configured to pulsate light displayed by the light bar when the supervision score exceeds a first threshold.
	In the field of visual alerts for vehicles, Nespolo teaches wherein the controller circuit is further configured to pulsate light displayed by the light bar when the supervision score exceeds a first threshold (Paragraphs [0032], [0033], and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
	As to claim 11, depending from the system of claim 10, Song does not explicitly teach wherein the controller circuit is further configured to increase a frequency of light pulsations when the supervision score exceeds the first threshold for a time exceeding a second threshold.
	In the field of visual alerts for vehicles, Nespolo teaches wherein the controller circuit is further configured to increase a frequency of light pulsations when the supervision score exceeds the first threshold for a time exceeding a second threshold (Paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the flashing lights of Nespolo because this yields the predictable result of conveying information to the driver without the driver needing to refocus a gaze for increased safety.
	As to claim 12, depending from the system of claim 10, Song does not explicitly teach wherein the controller circuit is further configured to determine a gaze direction of the driver and chase light pulsations based on the gaze direction, thereby directing a driver's gaze toward a front of the vehicle.
	In the field of visual alerts for vehicles, Nespolo teaches displaying warning lights in the same direction/orientation as a determined threat (Paragraph [0025]) and detecting where the driver’s attention is focused (Paragraph [0028]) to activate lights (Paragraph [0045]) to draw the driver’s attention (Paragraphs [0042] and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the lights of Nespolo to direct the gaze of the driver back to the front of the vehicle because this yields the predictable result of conveying information to the driver while limiting the time the driver is not focused in the forward direction for increased safety of vehicle operation.

	In the field of visual alerts for vehicles, Nespolo teaches wherein the light bar extends along a length of a dashboard of the vehicle (Paragraph [0027]; Figure 1, Item 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the dash lights of Nespolo because this location yields the predictable result of conveying information to the driver without the driver needing to refocus a gaze for increased safety.
	As to claim 14, depending from the system of claim 13, Song does not explicitly teach wherein the light bar further extends along the length of a left-side door and a right-side door of the vehicle.
	In the field of visual alerts for vehicles, Nespolo teaches wherein the light bar further extends along the length of a left-side door and a right-side door of the vehicle (Paragraph [0027]; Figure 1, Items 38 and 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Song with the door lights of Nespolo because this location yields the predictable result of conveying information to the driver without the driver needing to refocus a gaze for increased safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Barth et al. (US PG Pub #2021/0078609)
	Zheng et al. (US PG Pub #2019/0187700)
	Westbrook (US PG Pub #2019/0056731)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688